Citation Nr: 0701665	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right carpal tunnel syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:  Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1983. 

 This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In a September 2005 rating decision, the RO denied the 
veteran's claim for  entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  The veteran did not perfect an appeal 
of that decision.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  Carpal tunnel syndrome of the right hand causes, at 
worst, moderate incomplete nerve paralysis.

3.  Carpal tunnel syndrome of the left hand causes, at worst, 
mild incomplete nerve paralysis. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8515 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for left carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8515 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 
A.  Duty to Notify

In April 2002 letter, the RO provided the veteran with notice 
of the information and evidence required to substantiate a 
claim for an increased evaluation. This letter described VA's 
duty to assist the veteran with the development of her claim 
and informed her what evidence VA was responsible for 
obtaining and what evidence VA would assist her in obtaining.  
She was also advised to submit any relevant evidence in her 
possession.  This notice complied with the Pelegrini timing 
requirements as it was provided prior to the initial 
unfavorable rating decision.

A.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of her claims.   The pertinent service medical 
records, post-service VA and private medical records and 
Social Security records have been obtained and associated 
with the claims file.  The veteran has also been afforded a 
VA examination.  As no outstanding relevant evidence has been 
identified, the Board finds that the requirements of the duty 
to assist have been met.  

II.  Analysis of Claims

The veteran seeks increased evaluations for right carpal 
tunnel syndrome, evaluated as 30 percent disabling and left 
carpal tunnel syndrome, evaluated as 10 percent disabling.  
She contends that the current evaluations do not adequately 
contemplate the level of her disability.

In statement submitted in support of her claim and in her 
hearing, the veteran contends that she has pain in her hands 
that affects her ability to perform most types of work, 
including particularly administrative work, and to perform 
routine daily activities such as driving and household 
chores.
Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R.
§ 4.1.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination. DeLuca v. Brown, 8 
Vet. App. 202 (1995).
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's right carpal tunnel 
syndrome as 30 percent disabling pursuant to DC 8515.  Under 
DC 8515, a 30 percent evaluation is provided for moderate 
incomplete paralysis of the major median nerve. 38 C.F.R. 
§ 4.124a, DC 8515 (2006).  A 50 percent evaluation is 
provided for severe incomplete paralysis of the major median 
nerve.  A 70 percent evaluation is provided for complete 
paralysis of the major median nerve.

The RO has evaluated the veteran's left carpal tunnel 
syndrome as 10 percent disabling pursuant to DC 8515.  Under 
DC 8515, a 10 percent evaluation is assignable for mild 
incomplete paralysis of the major or minor median nerve.  A 
20 percent evaluation is assignable for moderate incomplete 
paralysis of the minor median nerve.  A 30 percent evaluation 
is assignable for moderate incomplete paralysis of the major 
median nerve. 38 C.F.R. § 4.124a, DC 8515 (2006). 

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 38 C.F.R. § 4.124a (2006).

The evidence in this case establishes that the veteran's 
disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 30 percent for right 
carpal tunnel syndrome or an evaluation in excess of 10 
percent for left carpal tunnel syndrome.

The veteran served on active duty from April 1979 to April 
1983.  Service medical records reflect that she had 
complaints of bilateral hand pain during service and was 
diagnosed with carpal tunnel syndrome in March 1983.

After service, private medical records show that the veteran 
had complaints of bilateral wrist pain, tingling and 
numbness.  She reported that the had difficulty with driving 
and with activities requiring repetitive motion.  She also 
reported wearing a soft hand splint on both hands.  Records 
show that the veteran was treated with injections and 
underwent surgery on the right wrist in 1983.  

The post-service evidence includes nerve conduction studies 
completed in January 1993 which showed bilateral median 
mononeuropathies of the wrists consistent with carpal tunnel 
syndrome, slightly more prominent on the right than the left.  
Nerve conduction studies completed in July 1997 revealed mild 
right carpal tunnel syndrome, post right carpal tunnel 
release and no definite evidence of left carpal tunnel 
syndrome. 

At a September 1998 VA examination of the peripheral joints 
and nerves,  the veteran reported "electric current" 
sensations in both hands and complained of numbness in the 
fingers.  She reported that pain and numbness in the hands 
affected her ability to perform activities such as typing and 
cooking.

A report of a 2001 Social Security disability examination 
reflects a diagnosis of mild carpal tunnel syndrome.  In that 
report, the examiner opined that the veteran's complaints are 
in excess of objective findings.  The examiner noted in 
particular that the veteran's handwriting was neat and 
copious.  
At a May 2002 VA examination, the veteran complained pain in 
both wrists, worse in the right than the left.  The examiner 
noted weakness in the thumb and index finger of the left 
hand.  Examination of the wrists showed right wrist 
dorsiflexion of 20 degrees, palmar flexion of 15 degrees, 
radial deviation of 20 degrees and ulnar deviation of 30 
degrees. Tinel and Phalen's tests were bilaterally positive.  
There was no objective sign of edema or effusion.  There was 
some guarding of the wrists.  When testing for pinprick 
sensation, there was diminished tactile sensation on the left 
hand in the thumb and index finger that was not noticeable in 
the fourth and fifth fingers, ring and little finger.  There 
was some abnormal sensation in the ring and little finger in 
addition to the limited tactile sensation in the index and 
thumb on the right side.  The diagnosis was bilateral wrist 
pain and bilateral carpal tunnel syndrome, postoperative 
release of right median nerve.

At a July 2004 VA examination, the veteran reported  that she 
experienced pain related to the performance of repetitive 
motion tasks.  Upon physical examination, the VA physician 
observed that there appeared to be involvement of peripheral 
nerves,  with decreased sensitivity in both the median and 
ulnar nerves.  She had paresthesias on the palmar surface of 
both hands and shooting pains down the radial side of her 
hands. The veteran had a weak grip in both hands.  
Examination of the right wrist revealed dorsiflexion of 40 
degrees, palmar flexion to 30 degrees, radial deviation to 15 
degrees and ulnar deviation to 25 degrees.  The left wrist 
had dorsiflexion of 50 degrees, palmar flexion of 35 degrees, 
radial deviation of 15 degrees and ulnar deviation of 25 
degrees.  X-rays showed no arthritis.  Diagnoses included 
right hand carpal tunnel syndrome with pain, paresthesia and 
limited range of motion; left hand carpal tunnel syndrome 
with pain paresthesia and limited range of motion of the 
wrist; and bilateral median nerve neuralgia with chronic 
pain.  The examiner concluded that there was no disability 
associated with the central nervous system.  The examiner 
opined that the veteran should not perform any employment 
requiring repetitive manipulation of the fingers or wrists.

Nerve conduction studies taken in August 2004 were within 
normal limits for both hands.  The examiner found no sign of 
carpal tunnel syndrome by electrodiagnostic testing.  These 
studies noted normal strength in the right and left arms, 
with some limitation due to pain.

Applying these findings to the rating schedule criteria, it 
is clear that an evaluation in excess of 30 percent for right 
carpal tunnel syndrome is not warranted.  While decreased 
grip and pain with repetitive motion have been documented, 
there have been no findings of severe incomplete paralysis of 
the right median nerve.  The functional impacts of limitation 
caused by pain are contemplated in the rating presently 
assigned. 

There are also no findings to support an evaluation in excess 
of 10 percent for left carpal tunnel syndrome.  Under DC 
8515, a rating in excess of 10 percent for the minor hand 
requires evidence of moderate incomplete paralysis of the 
median nerve.  While decreased left hand grip strength and 
diminished left hand tactile sensation have been observed, 
with the functional limitation due to pain.  
Electrodiagnostic findings with respect to both the right and 
left hands have been within normal limits. 

In exceptional cases, a higher evaluation is available on an 
extraschedular basis.  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left and right carpal tunnel 
disabilities.  The veteran alleges that her right and left 
carpal tunnel disabilities prevent her from working, but the 
medical evidence of record does not establish that these 
disabilities, alone, caused marked interference with 
employment.  The medical evidence also does not establish 
that the veteran's left and right carpal tunnel disabilities 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The Board is therefore not required to 
remand these claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the foregoing reasons, the Board concludes that there is 
a preponderance of the evidence against the veteran's claims 
for increased ratings for left and right carpal tunnel 
syndrome.  The rating schedule is designed to accommodate 
changes in condition; therefore, the veteran may be awarded a 
different evaluation in the future should her disability 
picture change.  However, as there is a preponderance of the 
evidence against the veteran's claims, the claims must be 
denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
right carpal tunnel syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for left 
carpal tunnel syndrome is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


